ORDER -

PER CURIAM
Charles Hervey appeals from the motion court’s judgment denying his Rule 24.0351 motion for post-conviction relief without an eyidentiary hearing. We have reviewed the briefs of the parties and the record- on appeal and conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 24.035(k); Brooks v. State, 242 S.W.3d 705, 708 (Mo. banc 2008). An extended opinion would have no prece-dential value. We have, however, provided a- memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Mo. R. Crim. P. 2013.